Citation Nr: 0020516	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-29 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a thyroid 
disability.

2.  Entitlement to an increased evaluation for service 
connected polymyositis of the right leg, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased evaluation for service 
connected polymyositis of the left leg, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
service connected polymyositis of the right shoulder.

5.  Entitlement to an increased (compensable) evaluation for 
service connected polymyositis of the left shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in  
Houston, Texas (the RO), which, in pertinent part, denied the 
veteran's claim of entitlement to service connection for a 
thyroid disability, a shoulder disability and a leg 
disability, and which continued a noncompensable rating 
evaluation for the veteran's service connected polymyositis.  
The veteran filed a timely notice of disagreement and 
perfected a substantive appeal.  

During the pendency of this appeal, it was determined that 
the veteran's service connected polymyositis resulted in 
secondary fractures of the right tibia and fibula.  By rating 
action dated in October 1999, the RO granted entitlement to 
service connection for fractures of the right tibia and 
fibula as secondary to the service connected disability of 
polymyositis.  To the Board's knowledge, the veteran has not 
expressed disagreement with the assigned disability rating.   
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning the compensation level assigned for 
the disability].  Therefore, this issue, previously on 
appeal, has been resolved.  


Additionally, the October 1999 rating action determined that 
the service connected polymyositis is more appropriately 
rated based upon the painful or limited motion of the 
specific joints involved, and rated the involved shoulder and 
leg joints separately.

The Board notes that the veteran had been scheduled for a 
personal hearing before a member of the traveling section of 
the Board in June 2000.  However, by letter dated in May 
2000, the veteran indicated that he no longer wished to 
attend a personal hearing before the Board.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
demonstrating that the veteran has a current thyroid 
disability that was incurred in or aggravated by service.

2.  The veteran's service connected polymyositis of the right 
leg is manifested by pain and loss of range of motion.

3.  The veteran's service connected polymyositis of the left 
leg is manifested by pain and loss of range of motion.

4.  The veteran's service connected polymyositis of the right 
shoulder is manifested by pain and loss of range of motion.

5.  The veteran's service connected polymyositis of the left 
shoulder is manifested by pain and loss of range of motion.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a thyroid disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The criteria for a disability evaluation in excess of 10 
percent for polymyositis of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, 5021 (1999).

3.  The criteria for a disability evaluation in excess of 10 
percent for polymyositis of the left leg have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, 5021 (1999).

4.  The criteria for a 10 percent disability evaluation for 
polymyositis of the right shoulder have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, 5021 (1999).

5.  The criteria for a 10 percent disability evaluation for 
polymyositis of the left shoulder have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
5021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a thyroid disability which he asserts was manifested during 
his period of active service.  The veteran is also seeking 
increased disability rating for his service connected 
polymyositis of the right leg, left leg, right shoulder and 
left shoulder.

In the interest of clarity, the Board will separately discuss 
the service connection issue and the four increased rating 
issues.



1.  Entitlement to service connection for a thyroid 
disability.

Relevant Law and Regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be also granted 
for any disease first diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).

Well grounded claims

The threshold question with regard to a veteran's claim for 
entitlement to service connection is whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a well-
grounded claim is one which is plausible, meritorious on its 
own, or capable of substantiation. Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. Appellant. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. Appellant. 492, 494-495 (1992).

Factual Background

A review of the veteran's service medical records reveals a 
physical examination report dated in June 1969, and conducted 
at the time of enlistment into service, which shows that the 
veteran's general examination was normal.  A service clinical 
record dated in March 1971 reveals that the veteran had been 
diagnosed with recurrent polymyositis, but that he had a 
normal thyroid function.  A report of medical examination 
conducted at the time of the veteran's separation from 
service is negative of any symptoms or diagnoses associated 
with a thyroid disability.

Subsequent to separation from service, a VA hospital summary 
dated in October 1972 reveals that the veteran had normal 
thyroid function studies.  The veteran underwent a VA 
examination in November 1972.  The report is negative of any 
symptoms or diagnoses associated with a thyroid disability.  
Similarly, a VA examination report dated in July 1984 is 
negative of symptoms or diagnoses associated with a thyroid 
disability.

A VA outpatient treatment record dated in June 1996 reveals 
that a prior history of hypothyroidism was noted.  An 
examination report from the Nix Hospital in San Antonio, 
Texas, dated in January 1997, shows that the veteran was on 
thyroid medication for hypothyroidism.

Analysis

As discussed above, in order for a claim of entitlement to 
service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps, 126 F. 3d at 1468;  Caluza, 7 Vet. App. at 498.

With respect to current disability, the medical evidence 
indicates that in June 1996, the veteran was said to have 
hypothyroidism, and in January 1997, the veteran was said to 
be taking medication for hypothyroidism.  For the purposes of 
determining that the claim is well grounded, this evidence 
satisfies the first Caluza prong.

With respect to the second Caluza prong, in-service 
incurrence, the veteran's service medical records are 
completely silent as to a thyroid disability during his 
period of active service.  Accordingly, the second Caluza 
prong is not satisfied.

With respect to the third Caluza prong, medical nexus 
evidence, there is no medical evidence that the veteran's 
current hypothyroidism was the result of a disease or injury 
that was incurred during his period of active service.  No 
medical professional has opined that the hypothyroidism was 
in any way related to his service or any incident thereof, 
including the myositis in service.

The veteran's own lay statements concerning the nature and 
etiology of his claimed thyroid disability do not constitute 
competent medical nexus opinion.  These matters can only be 
established by competent medical evidence.  See Espiritu, 2 
Vet. App. at 494; Grottveit, 5 Vet. App. at 93.  

In the absence of competent medical nexus evidence, the Board 
is not able to conclude, on its own, that the veteran has a 
current thyroid disability that could be related to any 
incident of service origin.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 177 (1991). 

In short, for the reasons and bases expressed above, the 
Board has concluded that the veteran has not presented a 
well-grounded claim of entitlement to service connection for 
a thyroid disability.  The benefit sought on appeal is 
accordingly denied.

Additional comments

Because the veteran's claim for entitlement to service 
connection is not well-grounded, VA is under no duty to 
further assist him in developing facts pertinent to the 
claim.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a); 
Epps, 126 F.3d at 1454.  VA's obligation to assist depends 
upon the particular facts of the case and the extent to which 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps, 9 Vet. App. at 344.  VA is not on notice of any other 
known and existing evidence which would make the adjudicated 
service connection claims plausible.  

The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claims well-
grounded.  To make the veteran's thyroid disability claim 
well grounded, he would need a medical opinion providing a 
nexus between the current thyroid disability and his active 
service.  The remoteness of time from service of the medical 
opinion would not necessarily matter, as long as the medical 
evidence relates a current disability to service.  See 38 
C.F.R. § 3.303(d).

2.  Entitlement to an increased evaluation for service 
connected polymyositis of the right leg, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased evaluation for service 
connected polymyositis of the left leg, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
service connected polymyositis of the right shoulder.

5.  Entitlement to an increased (compensable) evaluation for 
service connected polymyositis of the left shoulder.

Relevant law and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities. 

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The VA rating schedule recognizes that a veteran's disability 
evaluation may require re-ratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history. 38 
C.F.R. § 4.1 (1999).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco, 7 Vet. App. at 58.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 

Factual Background

A noted above, recurrent polymyositis was diagnosed in March 
1971, during service.  The veteran was initially awarded 
entitlement to service connection for myositis by rating 
action dated in January 1973; a noncompensable disability 
evaluation was assigned.  

In January 1997, the veteran submitted a claim for 
entitlement to an increased rating evaluation for his service 
connected polymyositis.  By rating action dated in July 1997, 
the RO continued the prior noncompensable evaluation for the 
service connected polymyositis.  Thereafter, by rating action 
dated in October 1999, the RO determined that the service 
connected polymyositis would be more accurately rated based 
upon the painful or limited motion of the specific joints 
involved, and rated the involved shoulder and leg joints 
separately.  The RO determined that the veteran's right leg 
polymyositis warranted a 10 percent evaluation, that his left 
leg polymyositis warranted a 10 percent evaluation, and that 
his right and left shoulder polymyositis were noncompensable 
disabilities.

The veteran underwent a VA muscles examination in September 
1998.  The veteran indicated that he experienced progressive 
weakness in his legs, particularly over the past ten years.  
He indicated that in 1996, he had fallen and broken his right 
tibia, which required an intramedullary nail which was later 
removed.  He indicated that he continued to have pain in his 
thighs and legs.  He indicated that he works in security and 
is able to sit in an automobile all day and drive, but that 
he has recurrent discomfort when he tries to walk and that 
his legs tend to give way.  He stated that he had been using 
a walker at home over the past two years.  Physical 
examination revealed tenderness that involved both thighs and 
calves of his legs with weakness in his legs, to the point 
that he has difficulty raising his thighs against gravity to 
45 degrees bilaterally.  This weakness was said to potentiate 
falling.  The diagnosis, in pertinent part, was polymyositis 
involving both thighs and legs, which had been progressive 
causing weakness in the lower extremities which resulted in 
multiple falls.  The veteran was noted to be using a walker 
at the present time.

A letter from D. H. K., M.D., dated in November 1998, reveals 
that the veteran was being treated for polymyositis which was 
said to cause weakness in his lower extremities and which may 
have contributed  to his gait instability and subsequent 
fall.

The veteran underwent a VA joints examination in January 
1999.  The veteran indicated that he continued to have 
trouble with his lower extremities.  The veteran's 
polymyositis was said to have caused weakness in both legs 
which resulted in his falling.  The veteran reported that he 
continued to experience pain and swelling in his lower 
extremities, with pain and some numbness around the knee.  He 
was said to walk with externally rotated ankle.  He indicated 
that he could only walk about 100 yards before he had to 
stop, and that he could stand about five to ten minutes.  He 
indicated that he could sit for 30 to 40 minutes before 
having pain.  He indicated that he wakes up in the middle of 
the night and uses a walker when he walks.  He also uses a 
cane during ambulation in the day, and cannot ascend or 
descend stairs, or squat down.  He stated that he wore a 
brace on the knee.  

Physical examination of the right knee revealed range of 
motion of zero to 120 degrees.  There was no effusion and the 
knee was stable to varus valgus stress, AP translation, 
negative pivot, negative Lachman, and negative McMurray.  
Examination of the left knee revealed range of motion of zero 
to 130 degrees.  There was no effusion and the knee was 
stable to varus valgus stress, AP translation, negative 
pivot, negative Lachman, and negative McMurray.  The 
diagnosis, in pertinent part, was polymyositis involving both 
lower extremities with weakness, and healed right tibia 
fracture.  The examiner noted that there was residual 
disability from the fractured tibia that is continuous 
swelling and weakness of the leg with stiffness of the knee 
and ankle.

The veteran also indicated that he continued to have trouble 
with his shoulders.  He indicated that he experienced pain 
and weakness, especially with weather changes.  He indicated 
that he had pain with overhead activity.  He stated that he 
had taken several pain medications but had not had injections 
or surgery.

Physical examination of the right shoulder revealed range of 
motion of 180 degrees of upward elevation, 40 degrees of 
external rotation, and internal rotation to L1.  He had 
excellent strength in abduction, internal and external 
rotation.  X-rays of both shoulders were unremarkable.  
Examination of the left shoulder revealed range of motion of 
170 degrees of active upward elevation (with 180 degrees of 
passive upward elevation), 40 degrees of external rotation, 
and internal rotation to L1.  He had excellent strength in 
abduction, internal and external rotation.  X-rays of both 
shoulders were unremarkable.  The diagnosis, in pertinent 
part, was polymyositis involving both shoulders.

Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds that the veteran's claims for an 
increased rating evaluation for polymyositis of the right 
leg, left leg, right shoulder and left shoulder are well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

Upon the submission of a well grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim. 38 U.S.C.A. § 5107 (West 1991).  In the instant 
case, there is ample medical and other evidence of record, 
the veteran has been provided a recent VA examination, and 
there is no indication that there are additional records that 
have not been obtained and which would be pertinent to the 
present claim.  Thus, no further development is required in 
order to comply with VA's duty to assist as mandated by 38 
U.S.C.A. § 5107(a) (West 1991). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail." 
To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The veteran has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5021 for myositis.  Diagnostic Code 5021 is 
rated under limitation of motion of the affected part 
analogous to the criteria of Diagnostic Code 5003, which 
pertains to degenerative arthritis.  Degenerative arthritis, 
in turn is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

i.  Right and left legs 

The Board refers to 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
which provides for the evaluation of limitation of flexion of 
the leg and 38 C.F.R. § 4.71a, Diagnostic Code 5261, which 
provides for the evaluation of limitation of extension of the 
leg.

Pursuant to Diagnostic Code 5260, a noncompensable evaluation 
is appropriate where flexion is limited to 60 degrees.  A 10 
percent evaluation is warranted when flexion is limited to 45 
degrees.  A 20 percent evaluation is warranted when flexion 
is limited to 30 degrees, and the maximum 30 percent 
evaluation is warranted when flexion is limited to 15 
degrees.

Pursuant to Diagnostic Code 5261, a noncompensable evaluation 
is appropriate where extension is limited to 5 degrees.  A 10 
percent evaluation is warranted when extension is limited to 
10 degrees.  A 20 percent evaluation is warranted when 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted when extension is limited to 20 degrees.  A 40 
percent evaluation is warranted when extension is limited to 
30 degrees, and the maximum 50 percent evaluation is 
warranted when extension is limited to 45 degrees.  Normal 
ranges of motion of a knee are 0 degrees to 140 degrees of 
flexion and extension. 38 C.F.R. § 4.71, Plate II.

The Board has reviewed all the evidence of record, including 
the most recent medical examination.  The recent VA 
examination revealed 120 degrees of flexion and zero degrees 
of extension of the right leg and 130 degrees of flexion and 
zero degrees of extension of the right leg.   In applying the 
schedular criteria of Diagnostic Codes 5260 and 5261 to the 
findings of the examination,  noncompensable evaluations 
would be warranted.

The Board notes that in DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995), the Court held that it was improper to assign a 
particular disability rating where the examination merely 
recorded the veteran's range of motion at the time without 
considering his functional loss.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  
Additionally, 38 C.F.R. §§ 4.40, 4.45 and 4.59 require the 
Board to consider pain, swelling, weakness, and excess 
fatigability when demonstrating the appropriate evaluation 
for the veteran's disability.  

The veteran has been assigned a 10 percent evaluation 
pursuant for each leg due to  weakness and painful motion as 
required under DeLuca.  After reviewing the evidence, it is 
the Board's judgment that the functional impairment caused by 
the veteran's service-connected myositis results in a 10 
percent evaluation for each lower extremity, and no more, in 
consideration of the pain, swelling, weakness, and excess 
fatigability experienced by the veteran.  Although there is 
no question that the medical evidence demonstrates functional 
loss to a compensable degree under 38 C.F.R. §§ 4.40, 4.45 
and 4.59,  it he is able to perform the functions of his job 
and there is no other evidence which indicates that a higher 
level of disability die to myositis is present in the lower 
extremities.

The Board also observes that some of the veteran's lower 
extremity pain, weakness and stiffness have been attributed 
by examining physicians to his 1997 comminuted fracture of 
the tibia and fibula.  See in particular the report of the 
January 1999 VA examination.  That disability, as noted in 
the Introduction, has been acknowledged by VA to be secondary 
to the service-connected myositis, and a 10 percent 
disability rating has been assigned.  VA regulations specific 
prohibit he evaluation of the same disability under various 
diagnoses.  See 38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 
Vet. App. 225 (1993).   

ii.  Right and left shoulders

Pursuant to Diagnostic Code 5201, a 20 percent evaluation is 
warranted where the motion of either the major or minor arm 
is limited to the shoulder level.  A 20 percent evaluation is 
warranted where the motion of the minor arm is limited to the 
area midway between the side and shoulder level.  A 30 
percent evaluation is warranted where the motion of the major 
arm is limited to the area midway between the side and 
shoulder level.  A 30 percent evaluation is warranted where 
the motion of the minor arm is limited to 25 degrees from the 
side.  The maximum 40 degree evaluation is warranted where 
the motion of the major arm is limited to 25 degrees from the 
side.

Normal ranges of motion of a shoulder knee are 0 degrees to 
180 degrees of forward elevation (flexion); 0 degrees to 180 
degrees of abduction; 0 to 90 degrees of external rotation 
and 0 to 90 degrees of internal rotation. 38 C.F.R. § 4.71, 
Plate I.

The Board has reviewed all the evidence of record, including 
the most recent medical examination.  As to the right 
shoulder, the recent VA examination revealed 180 degrees of 
forward elevation, excellent strength in abduction, external 
rotation of 40 degrees and internal rotation to L1.  With 
respect to the left shoulder, the examination revealed 170 
degrees of active forward elevation (with 180 degrees of 
passive forward elevation), excellent strength in abduction, 
external rotation of 40 degrees and internal rotation to L1.  

In applying the schedular criteria of Diagnostic Codes 5201 
to the recent medical findings, a noncompensable evaluation 
is warranted for each shoulder, because the limitation of 
motion of the right arm is not limited to the shoulder level, 
nor is it limited to the area midway between the side and 
shoulder level or to 25 degrees from the side.

The veteran has been assigned a noncompensable rating 
evaluation by the RO pursuant to the schedular criteria as 
set forth above.  The Board, however, is of the opinion that 
the veteran should be rated pursuant to the right shoulder 
weakness and painful motion in conjunction with the rating 
criteria for arthritis and with the degree of functional 
impairment as required under the DeLuca case.  After 
reviewing the findings and symptoms, it is the Board's 
judgment that the functional impairment of each shoulder amy 
be rated as 10 percent disabling, but not greater, in 
consideration of the pain, swelling, weakness, and excess 
fatigability experienced by the veteran.  The Board bases it 
decision on the most recent VA examination report, which 
indicates that there is weakness of the shoulders as well as 
the lower extremities, as well as the veteran's statements.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of 10 percent disability ratings for the veteran's 
service connected polymyositis of both shoulders.  
Additionally, the Board concludes that the preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 10 percent.  There is no evidence that the 
shoulder weakness and discomfort interferes with the 
veteran's employment or otherwise is productive of such level 
of functional impairment which would warrant the assignment 
of even higher disability ratings.  


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for a thyroid disability is denied.  

Entitlement to a increased disability rating for polymyositis 
of the right leg is denied.

Entitlement to a increased disability rating for polymyositis 
of the left leg is denied.  

Entitlement to an increased disability rating, 10 percent, 
for service connected polymyositis of the right shoulder is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.  

Entitlement to an increased disability rating, 10 percent, 
for service connected polymyositis of the left shoulder is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

